Citation Nr: 1401311	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-31 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement a compensable evaluation for posttraumatic headaches from January 31, 2006, to September 21, 2006; in excess of 10 percent from September 21, 2006, to December 3, 2010; in excess of 30 percent from December 3, 2010 to March 25, 2013; and in excess of 50 percent from March 25, 2013.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2010, the Veteran testified at a Board hearing at the RO.  A transcript of the hearing is of record.  This matter was previously before the Board in August 2010 and March 2012 at which times the matter was remanded for additional development; namely, to afford the Veteran a new and contemporaneous VA examination and to consider the effect of the disability on his employment.  There has been substantial compliance with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal and the pertinent evidence is noted below.


FINDINGS OF FACT

1.  From January 31, 2006 to March 25, 2013, the competent and credible evidence reflects migraine attacks occurring more than once per month despite the use of medication and which are of such severity that they are at times relieved only through isolation from noise and light. 

2.  Effective March 25, 2013, the Veteran has been in receipt of a 50 percent rating for his service-connected posttraumatic headaches, the maximum schedular rating allowed under the applicable VA rating criteria.

3.  The schedular criteria for evaluation of the Veteran's headaches are adequate for the evaluation of the resulting level of disablement.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but no higher, for posttraumatic headaches for the period from January 31, 2006, to March 25, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2013). 

2.  The criteria for a disability rating of more than 50 percent for migraine headaches for the period on and after March 25, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2006 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in April 2013.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testified at a Board hearing in May 2010.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Analysis

VA medical records in 2006 note that the Veteran had a history of chronic headaches, but do not show any treatment for headache complaints or symptoms.  There is a July 2006 outpatient record that notes that the Veteran was taking acetaminophen for his headaches.

At a VA examination in September 2006, the Veteran reported getting headaches three to four times a week lasting eight to 10 hours.  He said when getting a headache his eyes water, he feels like he "[can't] move", and he has to lie down and be away from sound and light.  He remarked that medication does not help.  He said that light, sound and stress were aggravating factors.  He did not report any alleviating factors.  He reported taking Prednisone for about three years in the 1990s which helped, but said he had to stop this medication due to potential side effects of taking steroids long term.  He noted that the headaches have remained the same frequency over the last few years.  He also reported that he worked from 2002 to 2004 as a HIV educator and whenever he gets a headache at work, he has to go home and lie down.  He denied working since 2004.  He was diagnosed as having migraine headaches.

VA medical records in 2007 note the Veteran's history of chronic headaches, but do not show any treatment for headache complaints or symptoms.

The Veteran reported at an October 2007 VA examination that his headaches had increased in severity and frequency since service.  He reported that the headaches occur at least three times a week usually in the frontal area radiating to the back.  He said they were throbbing in nature and were "10/10" in severity He said they were associated with light and sound sensitivity.  He denied any associated nausea, vomiting or neurological dysfunction.  He said he had been on various medications in the past, but was not currently taking any medication for this condition.  He was diagnosed as having migraine headaches with photo and phonophobia.  The neurological examination was normal.  

A February 2008 VA mental health record reflects the Veteran's report that his headaches had been bothering him much more.  

An April 2008 VA outpatient record shows that the Veteran had chronic headaches since the 1970s which he described as a sharp pain starting periorbitally on the right and also present in the temple, throbbing, and associated with phono/photophobia.  Also noted was watery eye and runny nose on the same side.  The Veteran was assessed as having cluster headaches.

The Veteran testified at a Board hearing in May 2010 that he learned to tolerate his headache pain over the last 35 years.  He said he tried all kinds of medication and even took a steroid, Prednisone, for awhile, but had to stop taking it because it was so dangerous.  He estimated losing one day a week from work due to his headaches.  He said he had headaches about three times a week and was being treated at a VA medical facility in Dallas, Texas.  He also said he was taking two different medications, one to prevent the headaches and one when he had a headache.  He added that this condition had worsened since his last VA examination.  He remarked that light and sound increase the intensity of his headaches.

A VA neurological examiner who examined the Veteran in December 2010 and reviewed his claims file diagnosed him as having chronic recurrent migraine headaches.  He noted that the headaches occurred daily and were severe enough to cause the Veteran to miss work three to five days a month.  He also reported that the Veteran had vasovagal syncope associated with severe head pain which fortunately only occurred once or twice a month.

The Veteran reported at a VA examination in July 2012 that he experiences right-sided headaches approximately four times a week and that approximately two times a week the headaches are so severe that he has to stay home and is unable to function for several hours.  He said he takes medication at the onset of a headache which decreases the severity and length of the headaches.  He reported symptoms of phonophobia, photophobia, nausea and blurred vision in the right eye.  He also reported intense headaches twice a year associated with dizziness and shallow breathing with loss of consciousness, but said his neurologist had not linked the vasovagal symptoms with the headaches as far as he knew.  He described his headache pain as sharp and pulsating or throbbing and localized on one side of the head (right side).  He was noted to have characteristic prostrating attacks of migraine headache pain more frequently than once per month.  He was noted to have had a magnetic resonance angiogram of the head without contrast and magnetic resonance imaging of the brain without contrast in July 2008.  

The July 2012 examiner reported that the Veteran's migraines impacted his ability to work by relaying the Veteran's report that he missed so much work that he used up all of his sick days and annual leave.  The examiner noted that the fact that the Veteran's vasovagal syncope episodes only occur with severe headaches made it at least as likely as not part of his headache disability.  He reported the Veteran's headaches do interfere with employment, but stated that the Veteran has maintained employment at VA since 2008 despite missing work frequently.  He noted that the Veteran does have prostrating headaches about twice a week, but stated that he at times goes to work with headaches.  He opined that the Veteran's headache disability had not rendered him unable to secure and/or follow substantially gainful employment since he has held his present job since 2008.  He went on to state that the headaches do impose hardship in that the Veteran has missed a lot of work due to his headaches and that a less understanding employer may not allow the Veteran the latitude the VA has in his number of absences.  

A March 2013 VA outpatient record contains the Veteran's report that that it was sometimes hard to work due to his headaches.  He said that he may apply for Social Security Administration benefits if he can't work due to his physical and mental disabilities, but that he was currently working full time.  

In March 2013, the July 2012 VA examiner issued an addendum stating that he had reviewed the Veteran's file and that there was no change in his diagnosis or medical opinion based on such review.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's headaches are currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, migraines are rated as follows:  a 0 percent rating is assigned with less frequent attacks; a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124, Diagnostic Code 8100.

The rating criteria do not define "prostrating."  Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

Although there are numerous VA outpatient records on file that are dated in 2006, very little is documented about the Veteran's migraine headaches for this period other than to note that he had a history of chronic migraines which he took acetaphamine/Tylenol for.  However, the Veteran reported at a VA examination in September 2006 that he experiences headaches three to four times a week lasting eight to ten hours and he is not able to be up and active during these attacks.  He said that medication does not help and reported no alleviating factors.  He further reported associated symptoms of watery eyes and sensitivity to light and sound.  He described his headache pain as a sharp pain originating in the back of his neck and traveling to his right eye.  The Board finds that the Veteran is certainly competent to report his symptoms and the frequency of his symptoms as these are symptoms that may be "actually observed" and are "within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, his statements are deemed credible.

The RO increased the Veteran's rating for posttraumatic headaches from noncompensable to 10 percent, effective in September 2006, based on the September 2006 VA examination findings.  However, the Veteran reported in September 2006 that his headaches have been occurring at about the same frequency over the last several years thus dating his symptoms and the frequency of his symptoms back to his January 31, 2006, claim.  Moreover, the Board finds that the frequency and severity of his symptoms warrant a higher rating, to 50 percent, from January 31, 2006.  As far as the frequency of attacks, the Veteran has been consistent in reporting the frequency of headache attacks.  He reported experiencing headaches three to four times a week at the September 2006 VA examination, three times a week at a VA neurological examination in October 2007, three times a week at the May 2010 Board hearing, and four times a week at a July 2012 VA examination.  Accordingly, the frequency of headache attacks most approximate meet the criteria for a 50 percent rating requiring that the attacks be "very frequent".  

Regarding the severity of headache attacks, the Veteran reported in September 2006 that he is sensitive to light and sound and has to lie down and is unable to be up and active.  He also reported that the headaches last all day, from eight to ten hours.  Moreover, the evidence shows that following the September 2006 VA examination the Veteran's headache symptoms have only gotten worse.  In this regard, the Veteran reported at the October 2007 VA examination that his symptoms had increased in severity, and a February 2008 VA outpatient record shows that his headaches were worse.  Also, the Veteran testified in May 2010 that his symptoms had worsened since his last VA examination.  In specific regard to worsening symptomatology, the December 2010 VA examination report shows that the Veteran had begun experiencing syncope episodes one to two times a month which the examiner linked to his headaches.  Also, the Veteran was noted for the first time at the July 2012 VA examination to experience nausea with headaches (he denied associated nausea at the October 2007 VA examination).  

In short, symptoms of the Veteran's posttraumatic headaches are shown to be productive of very frequent and completely prostrating and prolonged attacks.  Notwithstanding the fact that the Veteran stopped working in 2004 and remained unemployed for several years before resuming employment (see July 2012 VA examination report), his symptoms for the period from January 31, 2006 to March 25, 2013, are productive of severe economic inadaptability.  

For the reasons outlined above, the Board finds that the Veteran's headache disability meets the criteria for a 50 percent rating under Code 8100 for the period from January 31, 2006 to March 25, 2013.  As this is the highest available rating for migraine headaches under Code 8100 and there is no applicable alternate rating criteria, a higher than 50 percent rating is not warranted at any point from January 31, 2006 to March 25, 2013.

There is no basis for the assignment of a rating in excess of 50 percent under Diagnostic Code 8100 for posttraumatic headaches or any alternate rating criteria for the period on and after March 25, 2013.  This is so since a 50 percent rating is the maximum schedular rating for migraine headaches under Diagnostic Code 8100 for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  There are no other diagnostic codes that are applicable for rating the Veteran's migraine headaches.  

The above determination is based upon application of the pertinent provisions of VA's Rating Schedule.  The purpose of the Rating Schedule is to compensate a veteran for the average impairment in earning capacity resulting from his service-connected disability.  38 C.F.R. § 4.1 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the disability.  Id.  However, in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2013).  In these cases, a referral for consideration of an extra-schedular rating is warranted.  Id.  

The Board has considered whether a referral for extra-schedular consideration is warranted in the present claim, especially in light the fact that the Veteran was not working for a portion of the appeal period.  However, pertinent to its decision not to refer this claim, the Veteran has not presented any evidence that would suggest that the 50 percent rating does not adequately compensate for the earning impairment caused by his posttraumatic headaches.  In this regard, the evidence clearly shows that his headaches affect his employment.  The VA examiner in July 2012 reported that the Veteran's headaches interfere with his work and impose a hardship by him having to miss work frequently.  He went on to note that a less understanding employer may not allow the Veteran the latitude that VA has regarding his number of absences.  Keeping this in mind, the Board notes that the assigned ratings are based on the nature and frequency of the headaches experienced and the resulting economic inadaptability.  Accordingly, the record does not identify symptoms or manifestations beyond those contemplated by the rating criteria.  The Board finds that the criteria used to evaluate the Veteran's symptomatology adequately compensate for any loss in earning capacity, and, thus, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the record shows that the Veteran is presently working.  He reported at the July 2012 VA examination that he has maintained employment with the VA since 2008, and examiner opined that the Veteran's headaches do not render him unable to secure and/or follow substantially gainful employment.  Also, a March 2013 VA outpatient record notes that the Veteran was currently working full time.  Consequently, the Board finds there is no implicit claim for a TDIU at this time.  


ORDER

A rating of 50 percent, but no higher, for migraine headaches for the period from January 31, 2006 to March 25, 2013 is granted, subject to those provisions governing the payment of monetary benefits. 

A rating in excess of 50 percent for migraine headaches for the period on and after March 25, 2013, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


